1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   FLOYD GREENE,                                     )   Case No.: 1:18-cv-00655-AWI-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER GRANTING PLAINTIFF ONE FINAL
13           v.                                            OPPORTUNITY TO AMEND AND FILE A
                                                       )   THIRD AMENDED COMPLAINT
14                                                     )
     NORM KARLOW, et.al.,
                                                       )   [ECF No. 21]
15                   Defendants.                       )
                                                       )
16                                                     )

17           Plaintiff Floyd Greene is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s second amended complaint, filed April 11, 2019.

20                                                         I.

21                                        RELEVANT BACKGROUND

22           Plaintiff filed the instant action on May 14, 2018.

23           On June 4, 2018, the Court screened Plaintiff’s complaint and found that he failed to state any

24   cognizable claims for relief. Plaintiff was granted thirty days to file an amended complaint.

25           On July 27, 2018, Plaintiff filed an amended complaint. On August 9, 2018, the undersigned

26   issued Findings and Recommendations recommending that the action proceed on Plaintiff’s retaliation
27   claim against Defendant Karlow, and all other claims and Defendants be dismissed from the action for

28   failure to state a cognizable claim for relief.

                                                           1
1           After receiving an extension of time, Plaintiff filed objections to the Findings and

2    Recommendations on October 5, 2018.

3           On January 14, 2019, the Findings and Recommendations were adopted in part, and Plaintiff

4    was granted leave to file a second amended complaint to attempt to state a cognizable claim for sexual

5    harassment against Defendant Karlow. The Court specifically noted that “Plaintiff’s allegations are

6    still not factually clear enough to state a claim.” (Order at 2:6-8, ECF No. 18.) The Court further

7    stated, “If Plaintiff believes that Defendant Karlow has in fact violated the Eighth Amendment through

8    sexual harassment, he must make a motion to amend his complaint and provide the factual details that

9    support such a claim.” (Id. at 2:13-15.) Lastly, the Court noted that “If Plaintiff does not file a new

10   complaint within that time frame, then the matter is referred back to the Magistrate Judge for initiation

11   of service of process on the existing complaint.” (Id. at 2:20-21.)

12          As previously stated, on April 11, 2019, Plaintiff filed a second amended complaint.

13                                                      II.

14                                      SCREENING REQUIREMENT

15          The Court is required to screen complaints brought by prisoners seeking relief against a

16   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court

17   must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally “frivolous

18   or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[] monetary

19   relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

20          A complaint must contain “a short and plain statement of the claim showing that the pleader is

21   entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

22   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do

23   not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

24   U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate that each defendant personally participated

25   in the deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

26          Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

27   construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th

28   Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible, which

                                                         2
1    requires sufficient factual detail to allow the Court to reasonably infer that each named defendant is

2    liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962,

3    969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not sufficient, and

4    “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying the plausibility

5    standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

6                                                         III.

7                                        COMPLAINT ALLEGATIONS

8            The behavior by Defendant was “extremely egregious[,]” and violated Plaintiff’s rights under

9    the Eighth Amendment. The Defendant was in a position of authority and abused his superiority over

10   the Plaintiff in an attempt to satisfy his personal desire.

11           “The Plaintiff, who is in a world dominated by a societal structure of predator or prey must

12   maintain his personal sovereignty by not allowing anyone to encroach on his personal (mental,

13   emotional, physical) borders. When the Defendant engaged in the actions outlined in (Doc. 13 and

14   17), he (Defendant) put the Plaintiff in a bad position.”

15           “The Plaintiff, who could in no way handle this situation in a way to maintain his personal

16   sovereignty, without adding time to his sentence, chose to file a complaint. Being that the Defendant

17   was an employee at Kern Valley State Prison and in a position of power the Plaintiff chose the best

18   course of action not to add more time. However, this choice put the Plaintiff in a position of prey,

19   within the current society in which the Plaintiff lives, as a prisoner. Add the emotional stress of

20   having to defend this choice daily, with the resurrection of the suppressed memory of being a victim of

21   sexual abuse by the Plaintiff’s uncle and the psychological pain is clear.”

22           “Furthermore, the Plaintiff’s central file (C-File) will reflect that the Plaintiff was victim of

23   several physical assaults (attacked) after this incident happened. While there’s no glaring nexus

24   between the attacks and the incident. The Plaintiff was labeled prey by his society which is dominate

25   by predators, and the fact that the Plaintiff did not respond to the Defendant’s actions with violence

26   put a target on his back.”

27   ///

28   ///

                                                           3
1            “The Plaintiff would not have been in that situation if the Defendant did not engage in his

2    actions. Furthermore, the Defendant engaged in some actions when the law library on Facility D was

3    full with inmates [d]uring a library session. (plaintiff has witness affidavits).”

4            “This is different from the situation in Watison v. Carter, 668 F.3d 1108, 1113 (9th Cir. 2012),

5    because Plaintiff was not the only person who observed this behavior and it effect the Plaintiff’s living

6    environment.”

7            “Prison can be a deadly place for any inmate, let alone an inmate who is perceived as weak or

8    prey. Having to live in that environment knowing you’ve been labeled, with no path to redemption

9    short of engaging in a crime is psychological pressure and pain no person should ensure, free or

10   incarcerated.”

11                                                        IV.

12                                                  DISCUSSION

13           A.       Further Leave to Amend

14           Plaintiff’s second amended complaint does not contain any factual allegations underlying the

15   alleged constitutional violations. Plaintiff failed to reallege the specific facts that give rise to his

16   cognizable retaliation claim and potential sexual harassment claim. Plaintiff merely sets forth

17   numerous legal conclusions devoid of any factual support. Plaintiff appears to rely on the facts as

18   alleged in his first amended complaint and objections to the Findings and Recommendations, however,

19   as advised in the Court’s initial screening order, “an amended complaint supersedes the original

20   complaint[,]” and therefore an “amended complaint must be ‘complete in itself without reference to

21   the prior or superseded pleading.” (Order at 10:13-15, ECF No. 10.) (citations omitted).

22           The Court will grant Plaintiff one final opportunity to amend the complaint, if he believes he

23   can do so in good faith and will set forth the applicable legal standards. Plaintiff is again advised that

24   any third amended complaint must include all of the specific factual allegations relating to his

25   retaliation and potential sexual harassment claims. Plaintiff may not refer or incorporate material

26   from a prior complaint, or assume that the facts alleged in previously filings are known to the Court

27   when reviewing the new complaint.

28   ///

                                                           4
1           Furthermore, in a third amended complaint, Plaintiff must comply with Rule 8(a)(3) of the

2    Federal Rules of Civil Procedure. Rule 8 specifically states that a claim for relief must contain “a

3    demand for the relief sought, which may include relief in the alternative or different types of relief.”

4    Fed. R. Civ. P. 8(a)(3). In addition, a third amended complaint must contain a signature by Plaintiff

5    under penalty of perjury. Local Rule 131; Fed. R. Civ. P. 11(a).

6           The Court will provide Plaintiff a blank copy of an amended complaint to assist him in drafting

7    a third amended complaint. If Plaintiff fails to file a third amended complaint consistent with the

8    instructions provided herein, the undersigned will recommend dismissal of the action for failure to

9    state a cognizable claim.

10          B.      Sexual Harassment in Violation of the Eighth Amendment

11          The Eighth Amendment’s prohibition against cruel and unusual punishment protects prisoners

12   not only from inhumane methods of punishment but also from inhumane conditions of confinement.

13   Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006) (citing Farmer v. Brennan, 511 U.S. 825,

14   847 (1994) and Rhodes v. Chapman, 452 U.S. 337, 347 (1981)) (quotation marks omitted). While

15   conditions of confinement may be, and often are, restrictive and harsh, they must not involve the

16   wanton and unnecessary infliction of pain. Morgan, 465 F.3d at 1045 (citing Rhodes, 452 U.S. at 347)

17   (quotation marks omitted). Thus, conditions which are devoid of legitimate penological purpose or

18   contrary to evolving standards of decency that mark the progress of a maturing society violate the

19   Eighth Amendment. Morgan, 465 F.3d at 1045 (quotation marks and citations omitted); Hope v.

20   Pelzer, 536 U.S. 730, 737 (2002); Rhodes, 452 U.S. at 346.

21          Prison officials have a duty to ensure that prisoners are provided adequate shelter, food,

22   clothing, sanitation, medical care, and personal safety, Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir.

23   2000) (quotation marks and citations omitted), but not every injury that a prisoner sustains while in

24   prison represents a constitutional violation, Morgan, 465 F.3d at 1045 (quotation marks omitted). To

25   maintain an Eighth Amendment claim, a prisoner must show that prison officials were deliberately

26   indifferent to a substantial risk of harm to his health or safety. Farmer, 511 U.S. at 847; Thomas v.

27   Ponder, 611 F.3d 1144, 1150-51 (9th Cir. 2010); Foster v. Runnels, 554 F.3d 807, 812-14 (9th Cir.

28

                                                         5
1    2009); Morgan, 465 F.3d at 1045; Johnson, 217 F.3d at 731; Frost v. Agnos, 152 F.3d 1124, 1128 (9th

2    Cir. 1998).

3           “Although prisoner have a right to be free from sexual abuse, whether at the hands of fellow

4    inmates or prison guards, see Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000), the Eighth

5    Amendment protections do not necessary extend to mere verbal sexual harassment.” Austin v.

6    Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004). While “the Ninth Circuit has recognized that sexual

7    harassment may constitute a cognizable claim for an Eighth Amendment violation, the Court has

8    specifically differentiated between sexual harassment that involves verbal abuse and that which

9    involves allegations of physical assault, finding [only] that latter to be in violation of the constitution.”

10   Minifield v. Butikofer, 298 F.Supp.2d 900, 904 (N.D. Cal. 2004) (citing Schwenk, 204 F.3d at 1198);

11   Austin, 367 F.3d at 1171-72 (officer’s conduct was not sufficiently serious to violate the Eighth

12   Amendment where officer exposed himself to prisoner but never physically touched him); Patrick v.

13   Martin, 402 Fed. Appx. 284, 285 (9th Cir. 2010) (sexual harassment claim based on verbal harassment

14   insufficient to state a claim under § 1983) (citing Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir.

15   1987)); Somers v. Thurman, 109 F.3d 614 (9th Cir. 1997) (found inmate failed to state a claim where

16   female correction officers pointed, joked, and “gawked” at an inmate while he showered).

17          C.      Retaliation

18          “Prisoners have a First Amendment right to file grievances against prison officials and to be

19   free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012) (citing

20   Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). Also protected by the First Amendment is the

21   right to pursue civil rights litigation in federal court without retaliation. Silva v. Di Vittorio, 658 F.3d

22   1090, 1104 (9th Cir. 2011). “Within the prison context, a viable claim of First Amendment retaliation

23   entails five basic elements: (1) An assertion that a state actor took some adverse action against an

24   inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled the

25   inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably advance a

26   legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005). Minor acts

27   such as “bad mouthing” and verbal threats usually cannot reasonably be expected to deter protected

28

                                                           6
1    speech and therefore do not violate a plaintiff’s First Amendment rights. See Coszalter v. City of

2    Salem, 320 F.3d 968, 975-76 (9th Cir. 2003).

3                                                         V.

4                                         CONCLUSION AND ORDER

5           Based on the foregoing, Plaintiff is granted one final opportunity to amend and file a third

6    amended complaint to cure the deficiencies identified in this order. See Lopez v. Smith, 203 F.3d 1122,

7    1127 (9th Cir. 2000).

8           Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what each

9    named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556 U.S. at

10   678-79. Although accepted as true, the “[f]actual allegations must be [sufficient] to raise a right to relief

11   above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations omitted). Further, Plaintiff may

12   not change the nature of this suit by adding new, unrelated claims in his amended complaint. George,

13   507 F.3d at 607 (no “buckshot” complaints).

14          Finally, Plaintiff is advised that an amended complaint supersedes the original complaint. Lacey

15   v. Maricopa Cnty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended complaint must

16   be “complete in itself without reference to the prior or superseded pleading.” Local Rule 220.

17          Based on the foregoing, it is HEREBY ORDERED that:

18          1.      The Clerk’s Office shall send Plaintiff an amended civil rights complaint form;

19          2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file an

20                  amended complaint;

21          3.      Plaintiff’s amended complaint shall not exceed twenty-five (25) pages in length and must

22                  be double spaced using font similar to the instant order; and

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                          7
1             4.      If Plaintiff fails to file an amended complaint in compliance with this order, the Court

2                     will recommend that this action be dismissed.

3
4    IT IS SO ORDERED.

5    Dated:        April 24, 2019
6                                                       UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         8
